DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 6-7 of the amendment, filed 08/10/21 (originally submitted as part of the 07/19/21 after final amendment), with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive in that the amendments to the claims obviate the rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US Pat. No. 5,105,616 to Bornemisza.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,105,616 to Bornemisza in view of US PG-Pub. No. 2013/0266450 to Tomita et al.
Regarding claim 1, Bornemisza teaches a dual impeller comprising: 
a hub (14) configured to rotate about a rotation axis (12); 
a plurality of first blades (16) which are disposed on a first surface of the hub along a circumferential direction of the hub (Fig. 1); 
a first shroud (24) which is mounted on the plurality of first blades to cover the plurality of first blades (Fig. 1); 
a plurality of second blades (18) which are disposed on a first surface of the first shroud along a circumferential direction of the first shroud (Fig. 1); 
a second shroud (26) which is mounted on the plurality of second blades to cover the plurality of second blades (Fig. 1); 
a plurality of first flow paths defined by the hub, the plurality of first blades, and the first shroud (through blades 16, see Fig. 1); and 

wherein inlets of the plurality of first flow paths and inlets of the plurality of second flow paths are disposed at an end of the hub (adjacent inlet ends 20, 22, see Fig. 1), 
wherein outlets of the plurality of first flow paths and outlets of the plurality of second flow paths are open in a radial direction of the dual impeller (adjacent discharge ends 44, 52, see Fig. 1), 
wherein first ends of the plurality of first blades and the plurality of second blades are located at the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths, respectively (Fig. 1), 
wherein second ends of the plurality of first blades and the plurality of second blades, that are opposite the first ends, comprise tips that are located at the outlets of the plurality of first flow paths and the outlets of the plurality of second flow paths, respectively (Fig. 1), and 
wherein the tips (44, 52) of the plurality of first blades and the plurality of second blades face the radial direction of the dual impeller (Fig. 1).
Bornemisza fails to teach that a first angle formed between adjacent first blades, with the rotation axis as a vertex of the first angle, is smaller than a second angle formed between adjacent second blades, with the rotation axis as a vertex of the second angle.
Tomita teaches a centrifugal impeller with blades wherein the angles formed between the blades is reduced compared to the prior art (para. 12).
Tomita further teaches that adding additional blades to a centrifugal impeller (which, because of the reduced blade spacing would create smaller angles between the blades) increases the pressure ratio and the efficiency of the compressor (para. 12).  Bornemisza teaches an impeller with two sets of blades and accompanying shrouds, wherein the radially inner blades are configured to produce a higher pressure than the radially outer blades (col. 2, ll. 30-34).  Bornemisza is silent, however regarding the 
Regarding claims 5-15, and 18-20, Bornemisza in view of Tomita teaches, the dual impeller of claim 1 (as set forth above), 
wherein the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths are open in a direction parallel to the rotation axis (Bornemisza Fig. 1) (claim 5),
wherein the outlets of the plurality of first flow paths and the outlets of the plurality of second flow paths are open radially along the circumferential direction of the hub (Bornemisza Fig. 1) (claim 6),
wherein the outlets of the plurality of first flow paths are disposed farther from the end of the hub than the outlets of the plurality of second flow paths along the direction parallel to the rotation axis (Bornemisza Fig. 1) (claim 7),
wherein the inlets of the plurality of first flow paths surround the end of the hub (Bornemisza Fig. 1) (claim 8),
wherein the inlets of the plurality of second flow paths surround the plurality of first flow paths (Bornemisza Fig. 1) (claim 9),
wherein the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths form concentric circles (Bornemisza Fig. 1) (claim 10),

wherein the first operation region is a first speed operation region and the second operation region is a second speed operation region, the second speed being faster than the first speed  (inherent due to having the claimed structure) (claim 12),
wherein a number of the plurality of first blades and a number of the plurality of second blades are different from each other (Tomita para. 12) (claim 13),
wherein the number of the plurality of first blades is greater than the number of the plurality of second blades (Tomita para. 12) (claim 14),
wherein the plurality of second blades are provided farther away from the rotation axis (Bornemisza 12) than the plurality of first blades (Bornemisza Fig. 1) (claim 15),
wherein adjacent first blades are spaced apart from each other by a first predetermined distance, and wherein the adjacent second blades are spaced apart from each other by a second predetermined distance different from the first predetermined distance (due to the increased number of first blades, see Tomita para. 12) (claim 18),
wherein in response to a surge occurring in the plurality of second flow paths, a fluid is compressed in the plurality of first flow paths for the dual impeller to operate without effects of the surge speed (inherent due to having the claimed structure) (claim 19),
wherein in response to a choke occurring in the plurality of first flow paths, a fluid is compressed in the plurality of second flow paths for the dual impeller to operate without effects of the choke (inherent due to having the claimed structure) (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745